Title: From James Madison to Thomas Jefferson, 27 April 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Apl. 27. 1807

Your favor of the 21st. was recd. by the last mail.  The passport for Niemcewics went by the first succeeding opportunity.
Mr. Petry arrived two days ago with the inclosed letter from Genl. Turreau.  The request it makes is not very consistent with the understanding which regulated the former compliances; but necessity is pleaded, with assurances that this shall be the last, and that the bills being in the form inclosed will be at shorter sight, and drawn on funds lying at Paris in the name of Beaujour.  I presume it will not be easy or gracious to cancel what has been done by a refusal in this case, however disagreeable such repetitions may be felt.  Mr. Gallatin drops you a line on the subject by the present mail.  Several letters are herewith inclosed.  That from the Consul at Curoçoa aids in explaining the policy of the B. Govt. in shutting Spanish America agst. Oriental manufactures passing thro’ our ports.  The object in taking possession of that Island is to secure the market to their own trade in those articles.  The Document referred to in the letter shows the exports thither from the U. S consisted a good deal of China & India goods mixt with Cargoes of our own produce.  It appears as you will probably see, that on the 22d. of March, the revolution in the British was taking effect; and that Ld. Melville was to be at the head of the Admiralty.  Yrs. with respectful attachment

James Madison

